DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al. (JP 2014-240956 A) in view of Amano et al. (US Pub. 2014/0030511 A1) and Waldenberger (US 4,839,206). US Pub. 2016/0077240 A1 will be used as English language equivalent to the Japanese reference and all cites will refer to the US publication.
Regarding claims 1 and 23, Asahi discloses an antireflective film having a moth-eye structure comprising a plastic substrate, and antireflection layer having a binder resin and particles with a size of 200 to 380 nm which form the structure (protruding from surface) (abstract, [0015], and [0109]). 
Asahi does not disclose the antireflection film being covered with a pressure sensitive adhesive (hereafter “PSA”) layer which has a gel fraction of 95% or more.
Amano discloses a PSA sheet that has a transparent film substrate and PSA layer where the sheet is highly resistant to scratches and static electrification to have superior visual quality, resistance to adhesive strength increase and causes less stains (abstract) and is suitable for use as a protection sheet for an anti-reflective film ([0002], [0027], and [0032]). The PSA layer should have a gel fraction of 95 percent or more so that stains are not transferred to the adherend and to have sufficient removability ([0229] and see [0132] which defines the solvent-insoluble content as the gel fraction).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a surface protective film with a substrate and PSA layer with a gel fraction of 95% or greater could be placed on the antireflection film in Asahi as taught in Amano to protect the antireflection layer from scratches and prevent stains (Amano, [0032] and [0033]). If the PSA sheet is placed on the antireflection film, the particles will be buried between the antireflection layer and PSA layer as claimed.
Asahi in view of Amano does not disclose the difference is surface free energy between the PSA layer and antireflection layer. 
Waldenberger discloses an adhesive tape with a low surface energy adhesive having superior properties when the adherend has low surface energy (abstract) where Waldenberger teaches more generally that better adhesion is achieved when the adhesive has a lower surface energy (col. 2, lines 17-70). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface energy of the adhesive in Asahi in view of Amano may be manipulated to achieve a desired level of adhesion as taught in Waldenberger including a difference of -15 to 10 mN/m or -5 to 0 mN/m as claimed. Wherein the 
Regarding claims 2 and 3, Asahi does not specifically disclose the surface energy of the antireflection layer but does disclose the antireflection layer having a water contact angle of 100 degrees or more to achieve desired anti-fouling properties ([0151]) which is achieved through the use of leveling agents ([0149]) which will have a direct effect on the surface energy of the layer. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that leveling agents could be added to the antireflection film in Asahi as taught in Asahi to achieve a high water contact angle and low surface energy to achieve an antifouling effect (Asahi, [0151]). Further, it would have been obvious to one of ordinary skill in the art for the PSA in Asahi in view of Amano to have a surface energy of less than 40 dynes/cm as taught in Waldenberger to achieve a desired level of adhesion (Waldenberger, col. 2, lines 41-52).
Regarding claim 4, Amano discloses a substrate on the PSA layer (abstract). 
Regarding claim 6
Regarding claims 7 and 8, Asahi discloses the particles as metal oxide particles that may be surface treated ([0106] and [0115]).
Claim 5 and in the alternative claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Amano and Waldenberger as applied to claim 1 above, and further in view of Koch, III et al. (US Pub. 2015/0064405 A1) (hereafter “Koch”).
Asahi in view of Amano and Waldenberger discloses the invention of claim 1 as discussed above. Asahi does not specifically disclose the height the particles protrude to form the interface with the PSA of Amano and to the extent the particles are not expected to stack outside the layer in Asahi, Asahi does not specifically disclose the particles not overlapping in a direction opposite the support.
Koch discloses an anti-reflective article including a substrate, binder region, and nanoparticulate monolayer (no overlapped particles opposite the support) partially embedded in the binder (abstract) where the particle immersion depth is up to 3:5 ([0041]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the particle immersion depth of the particles in Asahi to be within the range taught in Koch where the particles form a monolayer as a conventionally known suitable depth for particles and particle placement which form a structure to make an antireflection article (Koch, [0041]). If the particles are at a depth of up to 3/5 in the binder, they will protrude 2/5 or more which overlaps the claimed interface value of less than half the diameter of the particles. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Amano and Waldenberger as applied to claim 1 above, and further in view of Inoue (JP 2009-256597 A).
Asahi in view of Amano and Waldenberger discloses the invention of claim 1 as discussed above. Asahi further discloses that it is known in the art to form an antifouling layer on the antireflection layer ([0164]) but does not teach the specific lubricant as claimed.
Inoue discloses compounds with excellent transparency and antifouling ([0006]) where the compound has a fluorine atom and 10 or more (meth)acryloyl groups (3 or more crosslinking groups) ([0007] and see compound (1) on page 2 where R4 and R5 are methylene fluoride groups or perfluoroalkylene groups). The molecular weight is preferably 2500 to 3500 which gives a crosslinking group equivalent of 250 or less to 350 or less ([0015]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the antifouling compound taught in Inoue could be coated on the antireflection film in Asahi to give the desired antifouling effect (Inoue, [0006] and Asahi , [0164]).
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Applicant argues the combination of Asahi, Amano, and Waldenberger fails to teach the claimed invention. Applicant argues none of the references teach the difference in surface energy as claimed where the general statement in Waldenberger 
Examiner respectfully disagrees. In response to applicant's argument that the difference is surface energy between the two layers reducing particle aggregation and improves haze and muddiness properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, Waldenberger describes how difference in surface energy between a layer and a pressure sensitive adhesive may be manipulated to design adhesion strength or tack (Waldenberger, abstract, col. 2, lines 17-52, col. 3, lines 19-30). Thus, there is motivation to incorporate 
To the extent Applicant is arguing unexpected results, the results are not commensurate in scope with the claimed invention (see MPEP 716.02(d)). Specifically the claimed invention is a genus of the results. The results are to an acrylic layer with silica particles and an acrylic pressure sensitive adhesive where the surface energy of the layer (ca) is 25.5, 38.1, or 28.9 mN/m, and surface energy of the pressure sensitive adhesive is between 25.9 and 29.8 or 45 mN/m. Further, the films have specific thicknesses of 200 nm and 15-20 nm. Thus, the results cover a very specific species of the genus in instant claim 1 where the only limitations are a resin layer with particles of a specific size and a pressure sensitive adhesive with a specific gel fraction where the surface energy difference for the two layers is in a specific range. However, there is no limitation on type of resin material, type of particle, thickness of the layers, or surface energy for each individual layer. Given the vastness of options that are allowed by the claims, the more specific parameters set forth in the examples cannot be assumed to apply to any possible embodiment (see In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR10-2015-0109648 A; “How does the surface free energy influence tack of acrylic pressure-sensitive adhesives (PSAs)?” and “Handbook of Adhesive Technology” are all considered to provide teaching as to manipulating the surface energy of the pressure sensitive adhesive to achieve desired tack or other desired properties when laminated to a resin layer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783